•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00100-CR

Valerie Ann HERNANDEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CR-0531
Honorable Sid L. Harle, Judge Presiding

PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice

Delivered and Filed: March 10, 2010

DISMISSED
            Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
                                                                                    PER CURIAM
DO NOT PUBLISH